Exhibit 10.12 Summary Description of Named Executive Officer Compensation On December 13, 2010, the Management and Compensation Committee of the Board of Directors of TETRA Technologies, Inc. (the Company) approved increases in annual base salary levels for certain of the Company’s current officers who were identified as named executive officers in the Company’s 2010 proxy statement, to be effective as of January 3, 2011: Named Executive Officer Title Prior Base Salary Base Salary as of January 3, 2011 Stuart M. Brightman President and Chief Executive Officer Joseph M. Abell Senior Vice President and Chief Financial Officer Philip N. Longorio Senior Vice President Edwin H. Goldman Senior Vice President Bass C. Wallace, Jr. General Counsel and Corporate Secretary Each of the named executive officers has entered into an employment agreement in a form substantially identical to the form of agreement executed by all of TETRA’s employees. Each agreement evidences the at-will nature of employment and does not set forth or guarantee the term of employment, salary, or other incentives, all of which are entirely at the discretion of the Board of Directors. Each named executive officer is eligible to participate in TETRA’s incentive programs generally available to its salaried employees, including health, life, disability and other insurance and benefits, 401(k) Plan, Nonqualified Deferred Compensation Plan, and vacation, paid sick leave, and other employee benefits.
